Citation Nr: 1115630	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for respiratory or lung disability, to include chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to October 1957 and from February 1959 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In November 2010, the Veteran submitted additional evidence with a written waiver of consideration by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the evidence in connection with the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for an acquired psychiatric disability, to include depression and/or posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss that is attributable to his active military service.

2.  The Veteran does not have a respiratory or lung disability, to include COPD, that is attributable to his active military service.



CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have a respiratory or lung disability, to include COPD, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in January 2007, VA informed him of what evidence was required to substantiate the claims of service connection for hearing loss and a respiratory or lung disability (characterized as breathing problems), and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Thus, the Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), personnel records, private and VA medical records, and the Veteran's statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

In regards to the right ear hearing loss claim, a December 2006 private record with regard to an MRI of the brain, reflects that a comparison was made with a June 2006 MRI.  The June 2006 MRI is not associated with the claims file.  The Board finds that a remand to obtain this record is not necessary as the December 2006 MRI report reflects no change in a comparison of the June 2006 and December 2006 MRIs.  Thus, a remand to obtain the June 2006 MRI report would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In a statement dated in June 2009, the Veteran asserted that his private doctor did not think that his brain tumor caused his hearing loss and that his hearing loss was a direct result of his military service.  He did not provide any clinical evidence with regard to this.  In a statement dated in August 2009, the Veteran stated that information from his doctor "follows"; however, he did not provide any information.  In a statement dated in March 2010, the Veteran stated that, "as soon as it was available" to him, he would send information in support of his right ear hearing loss claim.  He also stated that he would be sending further information in support of his claim for a lung disability (COPD).  The Veteran has been informed of what evidence is required to substantiate his claims and has indicated for more than a year that he would be sending information in support of his claims; however, he has yet to provide any such information and has not provided VA with a VA Form 21-4142, Authorization and Consent to Release Information for any additional private medical records.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the accredited representative's informal hearing presentation did not reference any outstanding treatment records or nexus opinions.  The September 2010 statement of accredited representative requested that the Veteran's claims be forwarded to the Board.  Based on the foregoing, the Board finds that it does not have a further duty to assist the Veteran in obtaining records.

A VA examination and opinion with respect to the issue of right ear hearing loss was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate for deciding the claim.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding acoustic trauma, an examination of the Veteran, and a review of the claims file.  Rationale was provided for the opinion proffered.

The Board finds that a VA examination with regard to the issue of entitlement to service connection for a respiratory or lung disability, to include COPD, is not warranted.  VA's obligation under 38 U.S.C. § 5103A(d) to provide a veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

As is discussed in greater detail below, the STRs are negative for any complaints or findings of COPD or a lung disability.  Although the Board finds that the Veteran may have had exposure to asbestos in service, he does not have a diagnosis of asbestosis, but rather a diagnosis of COPD.  COPD is not one of the diseases listed in the M21-1 MR of asbestos-related diseases/abnormalities.  Moreover, the evidence does not indicate that his COPD is causally related to active service, to include exposure to asbestos.  The Board finds that the Veteran is not competent to report an etiology for his COPD.  Based on the foregoing, the Board finds that a VA examination is not warranted.   

The Board finds that all relevant facts have been properly and sufficiently developed regarding these two claims on appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims.

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

Generally, to prove service connection, a claimant must submit (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, provides guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, Chapter 2, Section C (2010).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

The Board notes that the M21-1 MR provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (e). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Ear Hearing Loss

The Veteran avers that he has a right ear hearing loss causally related to active military service.  The first element of a claim for service connection is that there must be evidence of a current disability. 

The evidence of record includes an April 2009 VA audiological examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
95
105+
105+

The April 2009 VA examination report reflects that the Veteran does have current right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Additionally, the examiner provided a diagnosis of right ear sensorineural hear loss.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's active duty STRS are negative for any complaints of, or treatment for, right ear hearing loss.  The Veteran's DD 214s indicate that he had a military occupational specialty as a radio operator and linguist.  The Veteran avers that he sometimes listened through earphones, and that he was exposed to jet noise.  The Board finds that some exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service for more than twenty years.  38 U.S.C.A. § 1154(a) (West 2002).  Additionally, in May 2009, the RO conceded in-service acoustic trauma when it granted service connection for left ear hearing loss.  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

As noted previously, the claims file includes an April 2009 VA audiological examination report.  The report reflects that the Veteran reported noise exposure in service and post service noise exposure with occasional use of a chain saw, deer hunting and target practice (all of which he states he did while wearing hearing protection).  The examiner opined that it is not at least as likely that the Veteran's right ear hearing loss is related to active service.  The examiner's opinion was based, in part, on the Veteran's STRs and his post-service private medical records.  The examiner noted that the Veteran's hearing was within normal limits in both ears while the Veteran was on active duty.  He also noted that the Veteran had a cerebellopontine angle tumor on the right side post service, and that it was the examiner's opinion that the Veteran's right-sided hearing loss was related to this tumor.

Private medical records reflect that in August 2002, the Veteran had right ear hearing loss, light headedness, and a fever.  It was noted that he had an upper respiratory infection.  Subsequent clinical records from the same medical facility do not reflect hearing loss of the right ear.  A March 2006 private MRI reflects that the Veteran had right sided hearing loss.  The MRI reflected a stable enhancing extra-axial mass in the right CP angle cistern.

The Veteran's STRs reflect hearing acuity within normal limits upon whispered voice testing in September 1954, October 1957, February 1959, July 1961, May 1962, February 1963, and July 1965.  They also reflect right ear hearing acuity within normal limits upon audiometric testing in July 1965, October 1968, May 1972, June 1975, August 1977, and March 1978.  Moreover, the STRs reflect that in reports of medical history dated in July 1961, May 1962, October 1968, and August 1977, the Veteran specifically denied ever having had ear trouble.  In reports of medical history dated in October 1968 and August 1977, the Veteran denied ever having had hearing loss.  All of the medical examination reports reflect a normal right ear upon clinical examination. 

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current right ear hearing loss and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing problems).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current right ear hearing problems.  However, the Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole.  Not only do the STRs reflect normal hearing upon separation, but the Veteran specifically denied hearing loss in August 1977, less than one year prior to separation.  Moreover, the Veteran has not averred that he has had continuity of symptomatology since service.  In his statement dated in August 2009, the Veteran averred that his hearing loss existed "far before" his brain tumor.  The earliest clinical evidence of hearing loss is in August 2002, when the Veteran reported lightheadedness, fever and right ear hearing loss; this was more than 20 years after separation from service.  In August 2003, the Veteran had a CT scan of the brain which indicated "tiny old lacunar infarct right centrum semiovale and sphenoid sinusitis."  The VA medical records indicate that the Veteran was told he had right ear hearing loss after being referred to a neurologist for hallucination and having an MRI.  The earliest record of hallucinations and an MRI is in 2006.  Thus, it appears from the treatment records that the Veteran did not notice a hearing loss until more than 20 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the clinical evidence does not show that the Veteran's right ear hearing loss is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's right hearing loss is expressly against any such finding.  Instead, the VA examiner attributed right ear hearing loss to a tumor.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent medical opinion in this case as to whether right ear hearing loss is related to acoustic trauma from many years earlier.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu, 2 Vet. App. at 494-95.  The VA examiner considered the Veteran's theory and it was not endorsed.

Additionally, the Board notes that there is no objective evidence that sensorineural hearing loss of the right ear manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, sensorineural hearing loss was first seen in treatment records from 2002, which occurred over 20 years after service.  The evidence does not suggestion that such a history of sensorineural hearing loss dates back to as early as June 1979.  Thus, service connection is not warranted for right ear hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for right ear hearing loss because the third "nexus" criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Respiratory or Lung Disability, to include COPD

The Veteran is seeking service connection for a respiratory or lung disability, claimed as COPD, to include as due to asbestos exposure.  The Veteran avers that he was exposed to asbestos while working on a submarine in service.  

In cases where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The first element in a service connection claim is evidence of a current disability.  An April 2005 private medical record reflects an impression of COPD.   Therefore, the Board finds that the first element has been met.

The second element of entitlement to service connection is an in-service injury or disease.  Reports of medical history dated in July 1961, May 1962, October 1968, and August 1977 reflect that the Veteran denied ever having had shortness of breath or chronic cough.  A September 1976 STR reflects the Veteran reported coughing and headaches.  An x-ray of the skull was negative.

Reports of medical examination, dated in October 1957, February 1959, July 1961, May 1962, February 1963, July 1965, October 1968, May 1972, June 1975, August 1977, and March 1978 reflect that, upon clinical evaluation, the Veteran's lungs and chest were noted to be normal.

STRs dated in June 1960 reflect clear lungs and negative chest films.  An STR dated in August 1963 reflects a negative chest x-ray.  An October 1965 STR reflects the Veteran had a cough, fever, and chills.  His lungs were clear with few rhonchi.  The impression was flu syndrome.  A May 1971 STR reflects a chest x-ray within normal limits.  A July 1973 STR reflects lungs were clear.  A September 1973 STR reflects a chest x-ray was negative.  A February 1975 STR reflects a clear chest.  A May 1975 STR reflects that "film studies of the chest show no evidence of active pathological changes involving the heart, lungs, or diaphragm."  

Thus, there is no clinical evidence of record that the Veteran had any respiratory injury or chronic disease in active service.  There is no objective competent evidence of record that the Veteran was exposed to asbestos in service.  However, the evidence of record indicates that the Veteran served in the Navy with ship and submarine duty.  Therefore, the Board acknowledges that there is the possibility that he may have been exposed to asbestos.  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds that the third requirement for service connection has not been met.  There is no objective clinical evidence of record that the Veteran's COPD, or any respiratory disability, is causally related to active service, to include exposure to asbestos.  Moreover, COPD is not one of the asbestos-related diseases/abnormalities listed in M21-1 MR.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Washington, 19 Vet. App. at 368.  To this extent, the Board finds that the Veteran is competent to report that he has shortness of breath and a chronic cough.  However, any contention that he has had shortness of breath and/or a chronic cough since separation from service is found to be less than credible based on the clinical evidence of record, to include the numerous denials noted in the above mentioned STRs.  In addition, the STRs reflect normal lungs upon clinical examination and x-ray.  The earliest clinical evidence of a respiratory disability is in 2002.  A private 2002 medical record reflect course wheeze, and cough.  The Board notes that this is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d at 1333.
 
The Veteran may sincerely believe that he has a respiratory disability causally related to active service; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to a complex medical question such as the etiological cause of a respiratory or lung disability, including COPD.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu, 2 Vet. App. at 494-95.

Here, the evidence does not indicate that the Veteran's COPD may be related to his military service.  Only his conclusory lay statements link the two.  Thus, a remand for a VA medical examination and opinion is not warranted under McLendon.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (a veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).

The Board also notes that the evidence of record reflects that the Veteran has used tobacco.  The Veteran's claim for COPD was received by the Board in 2006; therefore, the Board need not consider whether his COPD is related to smoking in service.  See 38 C.F.R. § 3.300 (2010) (service connection will not be considered for injury or disease attributable to a veteran's use of tobacco during service for claims received by VA after June 9, 1998).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a respiratory or lung disability, to include COPD, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a respiratory or lung disability, to include COPD, is denied.


REMAND

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the appeal, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

The Veteran's DD-Form 214 from February 1963 to November 1968, which verifies service in a location that could involve hostile military or terrorist activity, as evidenced by an award of the Vietnam Service Medal, is sufficient to schedule the Veteran for a VA psychiatric examination.  The Veteran's service personnel records reflect that he served in the Special Support Group in Vietnam and was responsible for reviewing incoming intelligence reports, preparing intelligence and technical reports, and proving oral briefings to 7th Air Force staff elements.

Private medical records dated in April 2005, September 2005, and March 2006 reflect that the Veteran had depression.  A private medical record by Dr. N. of Poplar Bluff, Missouri, dated in December 2006, reflects that the Veteran reported that for several months, at night, he had been having episodes of visual hallucinations of flashing lights.  He was aware that they were not real and he denied auditory hallucinations.  A December 2006 MRI report reflects that the Veteran had a stable enhancing extraaxial mass in the right CP angle cistern.  Subsequent VA medical records reflect that the Veteran reported hallucinations.   

The record also reflects that the Veteran has undergone alcohol rehabilitation on three occasions at Andrews Air Force Base and Southeast Missouri Community Treatment Center.  VA medical records dated in 2009 and 2010 from a social worker and therapist reflect diagnoses of PTSD. 

Thus, the Board finds that there is sufficient evidence to warrant a mental health VA examination and opinion as to whether the Veteran has PTSD due to an in-service stressor.  Therefore, the claim should be remanded for such an examination.  Additionally, if a psychiatric disability other than PTSD is identified on examination, an opinion should be provided as to whether that psychiatric disability is related to military service.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On remand, the AOJ should attempt to obtain all records from the Veteran's three alcohol rehabilitation treatments, all records from the Veteran's treatment with Dr. F. at the VA Medical Center (VAMC) in Poplar Bluff, Missouri, and all records regarding his brain mass, not already associated with the claims file.  See 38 C.F.R. § 3.159(c).

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers (VA and private) from whom he has received alcohol rehabilitation treatment and mental health/psychiatric treatment, and treatment for a brain mass, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records from Dr. F. from the Poplar Bluff VAMC, alcohol rehabilitation treatment records from Andrews Air Force Base and from Southeast Missouri Community Treatment Center, and brain mass and general medical records from private physician Dr. N. in Poplar Bluff.  

2.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2010).)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to the medical probabilities that the psychiatric disorder had its onset during, or is otherwise attributable to, the Veteran's military service.  All opinions should be set forth in detail and explained in the context of the record.

3.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or depression.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


